Name: Commission Regulation (EEC) No 2458/88 of 4 August 1988 re-establishing the levying of customs duties on footwear with uppers of rubber falling within CN codes 6401 and 6402 originating in Thailand and Indonesia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3635/87 apply
 Type: Regulation
 Subject Matter: Asia and Oceania;  tariff policy
 Date Published: nan

 No L 212/40 Official Journal of the European Communities 5. 8 . 88 COMMISSION REGULATION (EEC) No 2458/88 of 4 August 1988 re-establishing the levying of customs duties on footwear with uppers of rubber falling within CN codes 6401 and 6402 originating in Thailand and Indonesia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3635/87 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having . regard to Council Regulation (EEC) No 3635/87 , of 17 November 1987 applying generalized tariff preferences for 1988 in respect of certain industrial products originating in developing countries ('), and in particular Article 16 thereof, Whereas pursuant to Articles 1 and 14 of Regulation (EEC) No 3635/87, suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III, other than those listed in column 4 of Annex I, within the framework of the preferential tariff ceiling fixed in column 9 of Anne* I ; &gt; Whereas as provided for in Article 14 of that Regulation as soon as the individual ceilings in question are reached at Community level, the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be re-established ; Whereas in the case of footwear with uppers of rubber falling within CN codes 6401 and 6402, the individual ceiling was fixed at 1 000 000 ECU ; Whereas on 27 July 1988 , imports of these products into the Community originating in Thailand and Indonesia reached the ceiling in question after being charged thereagainst ; Whereas it is appropriate to re-establish the levying of customs duties in respect of the products in question against Thailand and Indonesia, HAS ADOPTED THIS REGULATION : Article V As from 8 August 1988 , the levying of customs duties, suspended pursuant to Regulation (EEC) No 3635/87, shall be re-established on imports into the Community of the following products originating in Thailand and . Indonesia : Order No CN code Description 10.0660 6401 Waterproof footwear with outer soles and uppers of rubber or of plastics, the uppers of which are neither fixed to the sole nor assembled by sititching, riveting, nailing, screwing, plugging or similar processes 6402 Other footwear with outer soles and uppers of rubber or plastics Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 August 1988 . For the Commission Stanley CLINTON DAVIS Member of the Commission (') OJ No L 350, 12. 12. 1987, p. 1 .